Citation Nr: 1129713	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a claimed seizure disorder. 

2.  Entitlement to service connection for a claimed  innocently acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), bipolar disorder, schizoaffective disorder, mood disorder and depression.  

3.  Entitlement to an increased rating in excess of 20 percent for the service-connected thoracic spine disability.   



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006, January 2008 and July 2008 of the RO.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an innocently acquired psychiatric disorder, to include PTSD, bipolar disorder, schizoaffective disorder, mood disorder, and depression is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1. The service-connected thoracic spine disability is shown to be manifested by complaints of pain and muscle spasm, weakness and painful motion and objective findings showing forward flexion of the thoracolumbar spine to between 45 to 80 degrees; with no objective evidence of actual incapacitating episodes lasting a duration of at least 4 weeks, ankylosis of the entire thoracolumbar spine or any related radiculopathy.

2.  The Veteran is not shown to have manifested complaints or findings of a seizure disorder in service or earlier than 2005.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish that he suffered a head injury or seizure during service or during the first year thereafter.   

4.  The Veteran is not shown to have a seizure disorder that had its clinical onset during his period of active service and is due to a documented event or incident of that service.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the service-connected thoracic spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010). 

2.  The Veteran does not have a disability manifested by seizures due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in April 2005, before the initial adjudication of the claim for an increased rating for the thoracic spine disability, and March 2006, June 2007, September 2007, and September 2008.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating and service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.   The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006, June 2007, and September 2008 letters provided this notice.

The claims were readjudicated in January 2010, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The service treatment records and personnel records are associated with the claims folder.  

The VA treatment records dated from 2003 to 2009 are associated with the claims folder.  The Social Security Administration (SSA) records are associated with the claims file. 
 
The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran underwent VA examinations in December 2007 and January 2010 to obtain medical evidence as to the severity of the service-connected thoracic spine disability.  

A VA examination to obtain a medical opinion as to the issues of service connection for a seizure disorder was not performed in this case.  However, such additional action is not indicated.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claimed seizure disorder, the more credible evidence shows that the Veteran did not sustain a head injury or have seizure in service.  The Board finds that there is sufficient competent medical evidence on file for the Board to make a decision on the claim.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to an increased rating in excess of 20 percent for a thoracic spine disability.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims (Court) held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2010).

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In addition, with respect to low back sciatic radiculopathy, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The evidence for the period of the appeal shows that the service-connected thoracic spine disability is manifested by forward flexion variously described as ranging from 0 degrees to between 45 and 80 degrees; extension ranging from 0 to between 20 and 30 degrees; left lateral flexion ranging from 0 to between 15 and 30 degrees; right lateral flexion ranging from 0 to between 25 and 30 degrees; left lateral rotation ranging from 0 to 30 degrees; and right lateral rotation ranging 0 to between 30 to 35 degrees.  See the VA examination reports dated in January 2010, December 2007, and March 2003.  

Thus, the Veteran is not shown to have forward flexion of the thoracolumbar spine that is restricted to less 30 degrees based on these examination findings.  

The January 2010 VA examination report notes that the Veteran had active painful motion to 45 degrees on flexion.  Upon examination in December 2007, the Veteran was able to forward flex to 70 degrees with pain beginning at 70 degrees.  Upon examination in March 2003, the Veteran was able to forward flex to 80 degrees. 

When examined in January 2010, the Veteran reported having flare-ups once a day with increased pain.  However, the examiner did not find any additional loss of motion due to pain.  

There was evidence of muscle spasm on examination in March 2003.  There was no spasm noted on examination in December 2007 or January 2010.  

There are no objective findings of favorable ankylosis of the thoracolumbar spine.  See the VA examination reports dated in January 2010, December 2007, and March 2003.  

The VA treatment records show that the Veteran was seen with complaints of back pain.  The VA treatment records dated in January 2009 indicate that he reported having back pain and requested that his narcotics be renewed.  The examination showed a full range of motion.  The straight leg test was negative.  

The VA treatment records do not show any evidence of limitation of flexion to 30 degrees or less or a functional loss due to pain or during flare ups consistent with ankylosis of the thoracolumbar spine.

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  

The VA examination reports indicate that the Veteran had pain with range of motion of the lumbar spine.  However, there is no evidence of any additional limitation of motion due to pain.  

The January 2010 VA examination report specifically indicated that the Veteran did not have any additional limitation of motion.  The December 2007 VA examination report also did not find any additional limitation of motion with repetitive movement. 

The January 2010 and December 2007 VA examination reports indicate that there was evidence of weakness, but no additional limitation or additional functional loss due to weakness to 30 degrees or less.  There is no showing of any additional limitation of motion or functional loss due to fatigue, lack of endurance, or incoordination.  

Thus, the Board finds that the overall limitation of motion to include any due to pain or weakness is contemplated in the currently assigned 20 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected thoracic spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The evidence also does not show that the service-connected thoracic spine disability causes incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

The January 2010 VA examination report indicates that the Veteran reported having flare-ups of pain every day, but he added that he had had only one incapacitating episode that lasted 10 days in the last 12 months.  Moreover, there is no indication in the VA treatment records that the Veteran was prescribed bed rest by a physician.  

Thus, the Board finds that a disability evaluation in excess of 20 percent for the service-connected thoracic spine disability is not warranted under Diagnostic Code 5243. 

In addition, the Board concludes that the preponderance of the evidence is against the assignment of a separate evaluation for a neurologic deficit due to the service-connected thoracic spine disability.  

The January 2010 VA examination report noted that there was evidence of 2/5 muscle strength in the lower extremities and decreased sensation in the lower extremities, but a separate neurologic diagnosis due to the service-connected disability was not provided.  

The December 2007 VA examination report also indicated that the Veteran's responses to sensation testing were inconsistent.  The March 2003 VA examination report indicates that neurovascular status of the lower extremities was intact.  Straight leg raise was negative.  The assessment was no radiculopathy. 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected thoracic spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  The criteria in Diagnostic Codes 5235 to 5243 rate spine disabilities on the basis of limitation of motion and pain.  The Veteran's symptoms and manifestations are contemplated in the rating schedule.  

The Board finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to his service-connected thoracolumbar spine disability that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating.  

Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  See 38 C.F.R. § 3.321; Thun, supra. 


III.  Service connection for a seizure disorder

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if epilepsy becomes manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, and if active tuberculosis became manifest to a degree of 10 percent or more within three years from the date of the veteran's termination of such service, these conditions would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."


Analysis

The evidence shows that the Veteran has a history epilepsy with recurrent seizures.  See the private medical records from Dr. E.G. and the A.S. and N. Care clinic dated in 2009 and 2010.  

The Veteran reports having a seizure in service when he injured his back. He also states that he may have incurred a head injury in service because he passed out and woke up in an ambulance.  In another incident, when working on a piece of equipment and being knocked out after he was hit by a tension spring, this was not recorded in the service treatment records.  See the Veteran's testimony at a hearing before the Board in October 2010.  

The Veteran, as a layperson, is competent to testify as to observable symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board finds that the Veteran is competent to report waking up after passing out and he is competent to report being hit in the head.  

However, the Veteran is not competent to report whether a head injury caused a seizure disorder or other disorder.  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.

While the Veteran is competent to discuss such injuries and symptoms in service, the Board finds that the Veteran's statements are not credible.  As will be discussed below, the Veteran's current statements regarding what happened in service are inconsistent with the statements the Veteran made at the time of his period of service.  Further, the Board finds that the Veteran's statements and the medical evidence generated at the time of the Veteran's period of service to be more probative than the Veteran's statements made almost seven years after service separation. 

The service treatment records do not show any complaints or findings of a head injury or seizure disorder.  The service treatment records note that, in June 2002, the Veteran had an episode of vasovagal syncope after his wisdom teeth were removed.  He reported being lightheaded and dizzy and was much improved after receiving fluids.  

The Veteran underwent a Medical Board examination in November 2002.  There was no discussion or mention in the report of a seizure disorder or head injury.  A neurological examination was normal.  

The Veteran reported "no" when asked if he had dizziness, fainting spells, head injury, memory loss, amnesia, seizures, convulsions, epilepsy, fits or periods of unconsciousness.  He did note being struck by a roller track spring in the elbow, not the head. 

A February 2003 Medical Board report showed that the Veteran injured his back on a field assignment when he leaned over to pick up a trash bag in a foxhole.  He reported hearing a pop in the mid to low back and having an antalgic gait, muscle spasm, a backward and leftward list and difficulty with ambulation since that time.  The report indicated that the Veteran was evaluated and was sent to the medical facility where he was hospitalized for five days and that no particular acute diagnosis was made during this evaluation.  

The Veteran was treated conservatively and was released to duty.  The report indicated that the Veteran had sustained a similar injury in Kosovo in July 2002 and was medically evacuated back to Germany.  

The Medical Board report noted that a review of the systems showed no systemic abnormalities other than those related to the mid and lower back.  There was no evidence of a seizure disorder or mention of his having a seizure or loss of consciousness when he injured his back.  Neurological evaluation was essentially within normal limits. 

The service treatment records showing treatment of the back and left elbow injuries make no mention of a seizure or loss of consciousness.  See the service treatment records showing treatment for back pain and symptoms dated in October 2001, and August to November 2002, and the treatment records showing treatment for the left elbow injury dated in July 2001 and August 2001 

The Veteran was afforded a VA examination in March 2003 in connection with his Physical Evaluation Board.  He did not report having a past medical history of seizures or a head injury, but only a history of back pain and injury.  A seizure disorder was not diagnosed or noted upon examination. 

The Board finds that the medical evidence generated at the time of the Veteran's period of service, specifically the separation examination and the service treatment records to be highly probative.  

The recorded information contemporaneous with his service is inherently more reliable than the subsequent statements made by the Veteran at the hearing in October 2010, almost seven years after service.  

The Board finds that the statements made by the Veteran at the hearing in October 2010 to lack credibility to the extent that he stated that he was not sure if he had had a seizure in service.  The Board points out that the Veteran did not report having a seizure in service until he filed the claim for service connection for a seizure disorder.  

In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the Veteran's credibility is substantially undermined by the fact that he did not report symptoms of a seizure in service or since service to VA or to his health care providers until after he filed his claim for compensation benefits.  

Further, the lay statements made after he filed his compensation claim contradict the contemporaneous lay statements made during service and at the time of service separation.  

There is also evidence of record that the Veteran, in connection with his claim of service connection for a psychiatric disability, may be malingering and exaggerating his symptoms.  See the January 2010 VA examination and the VA psychiatric treatment records which indicated that the Veteran engaged in manipulative activities, distorted his medical history to present a view that was not accurate, and provided inconsistent and exaggerated reports.  

Thus, on this record, the Board finds the Veteran's lay statements that he had seizure symptoms and a head injury in service are not credible.  

As noted, the service examination report shows that the Veteran had a normal neurological examination upon separation from service, voice no complaints of seizures or loss of consciousness and specifically denied having had a head injury.   

There is no evidence of a seizure disorder within one year from service separation.  Thus, service connection may not be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The private medical evidence reports that a seizure disorder was first diagnosed in 2005.  See the March 2009 letter from Dr. E.K.   

The Board finds that there is no probative evidence which relates the seizure disorder to injury or disease in service.  In the March 2009 letter, Dr. E.K. indicated that she was asked to review the Veteran's medical records and comment on whether the seizures were related to the Veteran's time in service.  

Dr. E.K. indicated that the Veteran reported injuring his back in service and incurring an injury when a high velocity track tension device slipped and hit him.  The Veteran had indicated further that he thought it also hit his head.  She noted that this was not mentioned in the Veteran's VA records, but added that, if the Veteran did have a head injury in service, it was more likely than not that this contributed to, if not caused, the seizure disorder.  She further stated that, if this object only hit the Veteran's low back, than it was less likely that this injury resulted in epilepsy.  

As discussed, the Board found that the more probative evidence of record does not establish that the Veteran had a head injury in service.  Thus, the medical opinion by Dr. E.K. weighs against the claim and proves that there is no medical nexus between any injury in service and the current seizure disorder. 

The Veteran's assertions that he has a seizure disorder that was first manifested in service or was caused by an injury in service can be afforded no probative weight in the absence of evidence that he has the expertise to render opinions about medical matters or render a medical diagnosis.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See 38 C.F.R. § 3.159(a)(1) (2010); see also Gardin v. Shinseki, No. 2009-7120 (Fed. Cir. Jul. 16, 2010).  

Significantly, the Veteran has not submitted any medical evidence that tend to support his lay assertions, including about the onset of his claimed seizures, or to show that he himself has medical expertise to identify when he experienced a seizure.  

Moreover, in a June 2010 statement, E.G., MD noted that the Veteran's symptoms were consistent with complex seizures, but his behavior was very concerning in that some addiction either to narcotics or illicit drugs was suspected.  The physician was not sure that his complaints of continuous seizures were true.  

The Board finds that the probative and persuasive evidence shows that the Veteran did not manifest a seizure disorder in service or during the first year thereafter.    The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.   



ORDER

An increased evaluation in excess of 20 percent for the service-connected thoracic spine disability is denied.   

Service connection for a seizure disorder is denied.   



REMAND

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim of service connection for an innocently acquired psychiatric disorder, the Board notes that the Veteran was afforded a VA psychiatric examination in January 2010.  

The examiner administered psychometric testing, including the Minnesota Multiphasic Personality Inventory, 2nd Edition (MMPI-2); the Milton Clinical Multiaxial Inventory 3rd Edition (MCMI-III); and the Miller Forensic Assessment of Symptoms Test (M-FAST).  The examiner also interviewed the Veteran. 

The examiner indicated that on both the MMPI-2 and the MCMI-III, the Veteran produced profiles that were highly indicative of symptom exaggeration and an attempt to highlight psychopathology and that the data gleaned from the testing was not clinically useful.  

The examiner opined that, in summary, there was insufficient evidence to support a diagnosis of a service-connected mental disorder.  The examiner found that the Veteran met the diagnostic criteria for a personality disorder, not otherwise specified, with dominant cluster B features in addition to a strong likelihood of a substance-related disorder.  The examiner stated that the certainty of a substance-related diagnosis was made complicated by persistent minimization of substance use despite evidence to the contrary.  

The VA examiner found that it could not be ascertained at this time whether the Veteran meets the diagnostic criteria for an additional Axis I diagnosis given the insufficient data and the veteran's grossly exaggerated endorsement of symptoms.  Although a diagnosis of malingering could not be formulated with complete certainty, the Veteran's approach to this evaluation called for serious questioning of the veracity of the self-reported symptoms.  

The VA examiner added that personality not otherwise specified with cluster B traits dominating was determined to best capture the Veteran's primary diagnosis.  The Veteran's personality disorder in addition to patterns of substance abuse and use could not be reliably attributed to his military service. 

The examiner stated that the Axis I diagnoses were substance-related disorder not otherwise specified by history and rule out malingering.  The Axis II diagnosis was personality disorder not otherwise specified with Cluster B traits dominant.  

In a February 2010 report of contact, the Veteran requested that a new VA psychiatric examination be conducted because he had had a seizure prior to the VA examination and was very disorientated at the examination.  He submitted medical records showing that he sought treatment for a seizure in January 2010.  A private medical record dated on January 11, 2010 from a neurologic clinic indicates that the Veteran had a seizure four days prior.   

In light of the medical evidence showing that the Veteran may have had a seizure close to the time of the VA examination that may have affected the evaluation, the Board finds that another examination is necessary to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder. 

The record shows that the Veteran received treatment for psychiatric disorders in the VA healthcare system.  The RO should conduct a search for and associate with the claims folder copies of the Veteran's VA treatment records dated from June 2009 to present from the Ohio VA healthcare system.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed psychiatric disorders.   

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take the appropriate steps to obtain copies of all VA records referable to treatment rendered the Veteran for the claimed innocently acquired psychiatric disorder since June 2009.  Any such records should be incorporated into the Veteran's claims file.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him to identify any non-VA medical treatment for the claimed psychiatric disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, legible copies of all pertinent clinical records that have not been previously obtained should be incorporated into the claims file.  The letter should invite him to submit any pertinent medical evidence in support of his claims to VA.. 

3.  The RO should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed innocently acquired psychiatric disorder.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all current psychiatric diagnoses in accordance with the DSM-IV.  Psychological and any other indicated testing should be performed.

After examining the Veteran and reviewing the clinical record in its entirety, the examiner should render a medical opinion that addresses whether it is at least as likely as not that the Veteran suffers from an innocently acquired psychiatric disability to include that due to a bipolar disorder, PTSD, depression, schizoaffective disorder, an affective disorder, mood disorder, or generalized anxiety disorder that is due to an event or incident of the Veteran's period of active service.  

The rationale for all opinions expressed should be provided.   

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative who should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


